Citation Nr: 0603357	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-09 789	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a thoracic spine 
disorder.

4.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1975 to February 1976, and from July 1989 to December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran was granted service 
connection for a disability of the right and left shoulders, 
respectively, by way of the rating decision dated in December 
2002.  The veteran submitted a notice of disagreement with 
the initial rating assigned for his disabilities in June 
2003.  

The veteran's disability rating for each shoulder was 
increased to 10 percent by way of a rating decision dated 
February 19, 2004.  The veteran was issued a statement of the 
case (SOC) that included the two shoulder issues as being on 
appeal, on February 20, 2004.

The veteran submitted his substantive appeal in regard to the 
issues on appeal in February 2004.  The veteran specifically 
limited the issues on appeal to those identified above, 
thereby effectively withdrawing his appeal with respect to 
higher ratings for his service-connected shoulder 
disabilities.






FINDINGS OF FACT

1.  The veteran in this case served on active duty for 
training from November 1975 to February 1976, and from July 
1989 to December 1989.

2.  On January 26, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, Florida, that the veteran died in December 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board received a faxed copy of the veteran's certificate 
of death from the St. Petersburg RO on January 26, 2006.  The 
certificate of death indicated that the veteran had died in 
December 2005.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).

ORDER

The appeal is dismissed.



		
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


